Exhibit 10

 

VOLUNTARY SEPARATION AGREEMENT AND RELEASE

 

 

In consideration of the mutual promises and agreements hereinafter set forth,
the receipt and sufficiency of which are hereby mutually acknowledged, Allstate
Insurance Company, its subsidiaries, parents and affiliates (“Allstate”), on its
own behalf and on behalf of its officers, directors, agents, servants,
employees, stockholders and assigns, and all other persons, firms, associations
and corporations jointly or severally liable with it, and Joseph P. Lacher, Jr. 
(“Mr. Lacher “) formerly an employee of Allstate, do hereby enter into this
Voluntary Separation Agreement and Release (“Agreement”) and do hereby mutually
covenant and agree as follows:

 

1.                                    As of the close of business on July 17,
2011, Mr. Lacher’s employment with Allstate terminated.  Mr. Lacher shall be
entitled to paid time off earned but not taken as of July 17, 2011 and shall be
entitled to no further compensation, severance, long term disability coverage,
salary, wage, bonus, equity or other grants, paid time off or other form of
remuneration or consideration except as hereinafter set forth in paragraph 3 of
this Agreement.  For the avoidance of doubt, Mr. Lacher shall be entitled to
receive (i) salary earned prior to July 18, 2011 and (ii) unreimbursed expenses.

 

2.                                    Nothing in this Agreement may be read to
alter or amend any terms or conditions of Mr. Lacher’s employment with Allstate
other than those specified in this Agreement.  All other employment policies
continue in effect with regard to Mr. Lacher’s employment.

 

3.                                    Allstate shall pay to Mr. Lacher the lump
sum amount of Three Hundred Sixty-five Thousand and 00/100 dollars
($365,000.00), subject to federal, state, FICA, and other applicable tax
deductions, on or before September 15, 2011.  In addition, Allstate shall pay
Mr. Lacher the lump sum of Three Hundred Sixty-five Thousand and 00/100 dollars
($365,000.00), subject to federal, state, FICA, and all other applicable tax
deductions, on January 15, 2012.  Each of the above payments is a separate
payment for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”).

 

4.                                    By accepting payments under this
Agreement, Mr. Lacher is waiving any entitlement he believes he has to benefits
that may otherwise be available under the Allstate Severance Pay Plan and the
Change of Control Employment Agreement among The Allstate Corporation, Allstate
Insurance Company and Joseph P. Lacher, Jr.

 

--------------------------------------------------------------------------------


 

5.                                    Should Mr. Lacher die after the effective
date of this Agreement, and on or before all payment has been made pursuant to
paragraph 3, such payment shall be paid in a lump sum to Mr. Lacher’s estate on
the above scheduled payment dates.

 

6.                                    Any stock options awarded to Mr. Lacher
and scheduled to vest shall vest subject to the terms of his respective Option
Award Agreements(s).  Any Allcorp restricted stock awarded to Mr. Lacher and
scheduled to unrestrict shall unrestrict subject to the terms of his respective
Restricted Stock Award Agreement.  Any stock options that have been previously
awarded and have not vested and any Allcorp restricted stock that has not
unrestricted by the termination date shall be forfeited.

 

7.                                    Mr. Lacher shall not remain eligible to
receive any cash bonus under Allstate’s Annual Executive Incentive Plan (“AIP”)
for the 2011 performance year.

 

8.                                    Mr. Lacher has held a position of trust
and confidence with Allstate and possesses and has had access to highly
valuable, confidential and/or proprietary information (“Confidential
Information”).  This term shall be interpreted broadly to include all
information of any sort (whether merely remembered or embodied in a tangible
medium) that:  (i) is related to Allstate’s business; and (ii) is not generally
or publicly known.  It includes, without limitation, customer, employee and
supplier information; sales, financial, business, and new product development
plans; information about Allstate software, hardware and other technologies,
trade secrets, financial results, copyrights, data files, and other proprietary
information, regardless of media or form.  Mr. Lacher agrees that such
Confidential Information is the property of Allstate and its confidentiality and
integrity must be respected.  Mr. Lacher shall return all company property and
all copies, including but not limited to, files, data studies, software, plans
and equipment and whether or not containing Confidential Information, to
Allstate on or before July 17, 2011.  Mr. Lacher shall not (i) disclose, cause
or permit disclosure of the Confidential Information nor (ii) make any use of
the Confidential Information for himself or others except as required by law or
approved in writing by Allstate and shall notify Allstate promptly should he
become aware of any unauthorized disclosure of such information.  Mr. Lacher
acknowledges that unauthorized use or disclosure of Confidential Information may
lead to serious and irreparable damage to Allstate, and agrees that Allstate may
take any action at Allstate’s discretion to protect Confidential Information. 
Such

 

--------------------------------------------------------------------------------


 

action may include the discontinuation of any and all payments still due and
owing under this Agreement.

 

Notwithstanding anything contained in this Agreement to the contrary,
Confidential Information shall not include Confidential Information disclosed to
Mr. Lacher’s spouse, attorney and/or his personal tax and financial advisors as
reasonably necessary or appropriate to advance Mr. Lacher’s tax, financial and
other personal planning (each an “Exempt Person”), provided, however, that any
disclosure or use of any Confidential Information by an Exempt Person shall be
deemed to be a breach of this paragraph 8 by Mr. Lacher.

 

The parties to this Agreement recognize that irreparable harm would result from
any breach by Mr. Lacher of any of the covenants contained in paragraph 8 and
that monetary damages alone would not provide adequate relief for any such
breach.  Accordingly, in the event of a breach or threatened breach of any of
the covenants contained in paragraph 8, Mr. Lacher acknowledges and agrees that
Allstate shall be entitled to seek specific performance and/or injunctive or
other equitable relief from a court of competent jurisdiction in order to
enforce or prevent any violations of such covenants (without posting a bond or
other security).  Moreover, Mr. Lacher acknowledges and agrees that any award of
injunctive relief shall not preclude Allstate from seeking or recovering any
lawful compensatory damages which may have resulted from a breach of any of the
covenants contained in paragraph 8.

 

In addition, Mr. Lacher agrees to promptly disclose to Allstate any ideas,
inventions, discoveries, improvements, methods of doing business, processes,
products, information, software, trademarks, or trade secrets that were
conceived, developed or reduced to practice by Mr. Lacher, either solely or
jointly with others, at any point during his Allstate employment, whether or not
they are patentable, copyrightable or subject to trademark or trade secret
protection (“Allstate Developments”).  All Allstate Developments shall be the
sole and exclusive property of Allstate, and Mr. Lacher agrees to assign and
does hereby assign them to Allstate.  Each copyrightable Allstate Development
prepared in whole or part by Mr. Lacher during the course of his employment with
Allstate shall either be deemed a “work made for hire” under the copyright laws,
and Allstate shall own the entire copyright in each such copyrightable Allstate
Development or, if not deemed a “work made for hire,” he agrees to assign and
does hereby assign such Allstate Developments to Allstate.

 

--------------------------------------------------------------------------------


 

At Allstate’s expense, Mr. Lacher will reasonably cooperate with Allstate in
patenting, registering, maintaining, enforcing and defending such Allstate
Developments.  Allstate shall own any records made by Mr. Lacher relating to
Allstate Developments or the creation thereof.

 

9.                                    In return for the consideration set forth
in this Agreement, which Mr. Lacher would not be entitled to if he did not
voluntarily enter into this Agreement, Mr. Lacher for himself, his heirs,
representatives, administrators, and assigns does hereby release and forever
discharge Allstate, its officers, directors, agents, servants, employees,
stockholders and assigns, its subsidiaries, parents and affiliates, and all
other persons, firms, associations and corporations who are or may be jointly or
severally liable with it, of and from any and all claims, demands, actions and
causes of action, whether presently known or unknown, arising from, or in any
way related to, Mr. Lacher’s employment with Allstate and the termination of it,
from the beginning of time to the date this Agreement is executed; including,
but not limited to, such rights and claims Mr. Lacher has or may have under the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000 (e), et seq.; the Civil Rights Act of 1866,
42 U.S.C. § 1981, et seq., the Americans with Disabilities Act, 42 U.S.C. §
1201, et seq., the National Labor Relations Act, 29 U.S.C. §151, et seq.; the
Family Medical Leave Act, 29 U.S.C. §2601 et seq.; Employment Retirement
Security Act of 1974 (“ERISA”), 29 U.S.C. §201 et seq.; the Rehabilitation Act
of 1973, 29 U.S.C. §701 et seq.; Federal Executive Order 11246; the
Rehabilitation Act, 29 U.S.C. §701 et seq.; the Whistleblower Protection
Statutes, 10 U.S.C. §2409, 12 U.S.C. §1831j, 31 U.S.C. §5328, 41 U.S.C. §265;
the Illinois Wage Payment and Collection Act; the Illinois Human Rights Act;
and/or any other similar federal, state or local statute, law, ordinance,
regulation or order.

 

10.                            In addition to the foregoing, Mr. Lacher does
hereby expressly waive any and all rights or claims which he has or may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §§ 621-634) or
any similar law or rule of any other jurisdiction, to the full extent that he
may waive such rights and claims pertaining to the matters released herein.  The
Age Discrimination in Employment Act of 1967 provides, in pertinent part, as
follows:

 

It shall be unlawful for an employer--

 

--------------------------------------------------------------------------------


 

(1) to fail or refuse to hire or to discharge any individual or otherwise
discriminate against any individual with respect to his compensation, terms,
conditions, or privileges of employment, because of such individual’s age;

 

(2) to limit, segregate, or classify his employees in any way which would
deprive or tend to deprive any individual of employment opportunities or
otherwise adversely affect his status as an employee, because of such
individual’s age; or

 

(3) to reduce the wage rate of any employee in order to comply with this
chapter.

 

29 U.S.C. § 623(a).  Mr. Lacher further understands that Allstate reserves the
right to set off the sums paid to him by Allstate as consideration for this
Agreement against any recovery received by Mr. Lacher in the event he pursues
any action, proceeding, complaint, or charge, as proscribed herein.

 

11.                            Further, Mr. Lacher releases and forever
discharges Allstate from any and all other demands, claims, causes of action,
obligations, agreements, promises, representations, damages, suits and
liabilities whatsoever, both known or unknown, in law or in equity up to the
date that this Agreement is executed.  Mr. Lacher further promises, agrees and
covenants not to file any lawsuit, of any nature whatsoever against Allstate
with any federal, state or local court with regard to any claim or cause of
action which he has or may have had, known or unknown, arising prior to the date
of this Agreement that is subject to Mr. Lacher’s release of claims.  However,
nothing contained in this paragraph  or in this Agreement shall release any
claims (i) that Mr. Lacher may have to enforce the terms of this Agreement,
(ii) by Mr. Lacher for Allstate to indemnify Mr. Lacher for his acts as an
officer or director of Allstate or any of its affiliates in accordance with the
bylaws of Allstate and the policies and procedures of Allstate that are
presently in effect as of the date hereof, (iii) by Mr. Lacher and/or his
eligible beneficiaries under any existing welfare, retirement or other
fringe-benefit plan or program of Allstate in which Mr. Lacher and/or such
dependents were participants as of the date hereof, and (iv) arising after the
date of Mr. Lacher’s execution of this Agreement or under the above laws after
the date of Mr. Lacher’s termination of employment.

 

--------------------------------------------------------------------------------


 

Allstate releases and forever discharges Mr. Lacher from any and all demands,
claims, causes of actions, obligations, agreements, promises, representations,
damages, suits and liabilities whatsoever, both known or unknown, in law or in
equity, up to the date that this Agreement is executed.  Allstate further
promises, agrees and covenants not to file any lawsuit, of any nature whatsoever
against Mr. Lacher with any federal, state or local court with regard to any
claim or cause of action which it has or may have had, known or unknown, arising
prior to the date of this Agreement that is subject to Allstate’s release of
claims.  However, nothing contained in this paragraph or in this Agreement shall
release any claims that Allstate may have against Mr. Lacher as a result of
Mr. Lacher’s (i) willful misconduct, (ii) material breach of fiduciary duty, or
(iii) felonious act.

 

12.                            The parties agree that Mr. Lacher will not
encourage or assist any employee of Allstate and/or other person(s) or
entity(ies) in litigating claims or filing administrative charges against
Allstate, and/or those released in this Agreement unless required to provide
testimony or documents pursuant to a lawful subpoena or as otherwise required by
law.  However, nothing in this Agreement shall be interpreted as interfering
with the protected right of an employee to file a charge with the U.S. Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC. Mr. Lacher is, however, waiving the right to
recover any money in connection with such a charge or investigation. Mr. Lacher
covenants and agrees to provide written notice of any subpoena, notice or
command to Michele Mayes, or her successor as General Counsel, at Allstate
Insurance Company, 2775 Sanders Road, Suite F7, Northbrook, IL  60062. 
Mr. Lacher shall provide said notice by overnight mail, return receipt
requested, within three (3) calendar days of his receipt of the subpoena,
notice, request for information or other command.  Mr. Lacher further
understands that Allstate reserves the right to setoff the sums paid to him by
Allstate as consideration for this Agreement against any recovery received by
Mr. Lacher in the event he pursues any action, proceeding, complaint or charge,
as proscribed in this Agreement.

 

13.                            Mr. Lacher agrees to make himself reasonably
available to reasonably cooperate with Allstate in any Allstate internal
investigation or administrative, regulatory, or judicial proceeding in which he
is or may be witness.  Subject to Mr. Lacher’s business schedule, which
overrides the requirements of this paragraph 13 to the extent permitted by a
judge or hearing officer, such cooperation

 

--------------------------------------------------------------------------------


 

by Mr. Lacher is understood to include, but not be limited to, making himself
available to Allstate upon reasonable notice for interviews and factual
investigations, appearing at Allstate’s request for the purpose of giving
testimony without requiring service of a subpoena or other legal process,
volunteering to Allstate pertinent information, and turning over to Allstate all
relevant documents which are or may in the future come into Mr. Lacher’s
possession.  In the event that Allstate asks for Mr. Lacher’s cooperation in
accordance with this paragraph, Allstate agrees to promptly reimburse Mr. Lacher
for reasonable travel expenses, including lodging and meals, upon submission of
receipts to Allstate for such expenses and shall promptly pay him at an hourly
rate equivalent to his final base compensation at Allstate if such cooperation
exceeds more than four hours.  Nothing herein shall be construed to require
anything other than truthful testimony by Mr. Lacher.

 

14.                            Until July 17, 2012, Mr. Lacher agrees that he
shall not, directly or indirectly:

 

(i)         encourage any employee or agent of Allstate to terminate his or her
relationship with Allstate;

 

(ii)        employ, engage as a consultant or adviser, or solicit the employment
or engagement as a consultant or adviser of any employee or agent of Allstate,
or cause or encourage any person to do any of the foregoing.  However, this
paragraph shall not apply to any individual who (x) was involuntarily terminated
by Allstate, (y) voluntarily left the employ of Allstate, in the absence of any
solicitation to do so by Mr. Lacher, at least 60 days prior to such employment
by Mr. Lacher, or (z) is employed by a company that employs Mr. Lacher but which
Mr. Lacher had no involvement in such employment.

 

(iii)       establish, or take preliminary steps to establish, a business with,
or encourage others to establish, or take preliminary steps to establish, a
business with, any employee or exclusive agent independent contractor of
Allstate; or

 

(iv)       interfere with the relationship of Allstate with, or endeavor to
entice away from Allstate, any person who or which at any time since
Mr. Lacher’s hire date was or is a material customer or material supplier of, or
maintained a material business relationship with, Allstate.  For purposes of
this paragraph, “material” means greater than $1 million annually.

 

--------------------------------------------------------------------------------


 

15.                          Until January 15, 2012, Mr. Lacher agrees that he
will not, except as a passive investor in publicly held companies, engage in,
own or control an interest in, or act as a principal, director, officer or
employee of any firm or corporation directly engaged in any venture or business
competitive with the property and casualty insurance business of Allstate
anywhere in the United States.  Until July 17, 2012, Mr. Lacher agrees that he
will not, either directly or indirectly, serve as a consultant to any of the
companies listed in Attachment A to this Agreement.  In the event that Allstate
learns of a breach by Mr. Lacher of this paragraph after Allstate has made
payment under paragraph 3 of this Agreement, it has the right to recoup from
Mr. Lacher any such payments.

 

16.                            Allstate agrees that if Mr. Lacher is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of Allstate
or is or was serving at the request of Allstate as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Mr. Lacher’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Mr. Lacher
shall be indemnified by Allstate to the fullest extent legally permitted or
authorized by Allstate’s bylaws in effect as of the date of the termination of
Mr. Lacher’s employment against all expense and liability (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Mr. Lacher in connection therewith, and such indemnification shall continue as
to Mr. Lacher even if he has ceased to be a director, member, employee or agent
of Allstate or other entity and shall inure to the benefit of his heirs,
executors and administrators.  Allstate shall advance to Mr. Lacher all
reasonable expenses incurred by him in conjunction with a Proceeding in
accordance with the procedure provided for in Allstate’s by-laws.  Such request
shall include an undertaking by Mr. Lacher to repay the amount of such advance
if it shall ultimately be determined that he is not entitled to be indemnified
against such costs and expenses.

 

17.                            In no event shall Mr. Lacher be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to him under any of the provisions of this Agreement or otherwise, and
such amounts shall not be reduced whether or not Mr. Lacher obtains other
employment.  There shall be no offset against any amounts due to Mr. Lacher
under this

 

--------------------------------------------------------------------------------


 

Agreement on account of any compensation attributable to any subsequent
employment that he may obtain.

 

18.                            Allstate will ensure that all amounts paid to
Mr. Lacher fully comply with Section 409A so that Mr. Lacher will not be subject
to any tax (including interest and/or penalties) under Section 409A.

 

Notwithstanding anything contained in this Agreement to the contrary, if
Mr. Lacher is a “specified employee” (determined in accordance with Section 409A
and Treasury Regulation Section 1.409A-3(i)(2)) as of the date of termination,
and if any payment, benefit or entitlement provided for in this Agreement or
otherwise both (i) constitutes a “deferral of compensation” within the meaning
of Section 409A (“Nonqualified Deferred Compensation”) and (ii) cannot be paid
or provided in a manner otherwise provided herein or otherwise without
subjecting Mr. Lacher to additional tax, interest and/or penalties under
Section 409A, then any such payment, benefit or entitlement that is payable
during the first 6 months following the date of termination shall be paid or
provided to Mr. Lacher in a lump sum cash payment to be made on the earlier or
(x) Mr. Lacher’s death or (y) the first business day of the seventh calendar
month immediately following the month in which the date of termination occurs.

 

19.                            Except as otherwise provided in this Agreement,
all notices, requests, and other communications under the Agreement shall be in
writing and sent via overnight mail (signature required) as follows:

 

To Mr. Lacher:

At Employee’s home address

 

 

 

 

With a copy to:

Stewart Reifler, Esq.

 

 

To Allstate:

Jim DeVries

 

 

With a copy to:

Michele Mayes

 

The parties agree to notify each other promptly of any change in mailing
address.

 

--------------------------------------------------------------------------------


 

20.                            Allstate and Mr. Lacher agree that Mr. Lacher may
revoke this Agreement if, within seven (7) calendar days from the date this
Agreement is executed, Mr. Lacher provides written notice to Jim DeVries,
Executive Vice President and Chief Administrative Officer, Allstate Insurance
Company, 2775 Sanders Road, Suite F8, Northbrook, Illinois, 60062, of his
intention to revoke the Agreement.  Accordingly, this Agreement shall not become
effective or enforceable until seven (7) calendar days have passed after its
execution.

 

21.                            Mr. Lacher and Allstate further warrant and
acknowledge that Mr. Lacher was given 21 calendar days from the date this
Agreement was presented to him in which to consider this Agreement prior to its
execution.  It is further acknowledged that Mr. Lacher was advised in writing to
consult with an attorney prior to executing this Agreement.  Mr. Lacher and
Allstate further warrant and acknowledge that they have each read, reviewed, and
fully considered the terms of this Agreement, have made such investigation of
the facts pertinent hereto as each deems necessary and appropriate, and fully
understand the terms and effect of this Agreement and execute the same freely of
their own accord.  Mr. Lacher and Allstate hereby acknowledge that the terms of
this Agreement are contractual and not a mere recital, and are the result of
mutual consent to, and understanding of, the terms of this Agreement.  This
Agreement contains the entire agreement between the parties, and each
acknowledges that there are no other agreements or understandings between them
except as expressly provided for in this Agreement.  This Agreement is to be
governed by the law of the State of Illinois.

 

22.                            Mr. Lacher shall not make any remarks disparaging
the conduct or character of Allstate, or any of its respective subsidiaries,
affiliates, agents, managers, employees, officers, directors, successors, or
assigns.  Mr. Lacher agrees and promises that he will not defame, criticize or
make any negative remark, written or oral, to any person or entity relating to
Allstate, his employment with Allstate, or his termination of employment from
Allstate.  Mr. Lacher further agrees that should he violate this provision,
Allstate shall have the right to pursue any and all remedies which may be
available to it, whether legal, equitable or otherwise.  Mr. Lacher further
acknowledges that Allstate’s right to recover any remedy under this provision
does not preclude Allstate from exercising any and all remedies available to it
for any violation or breach of any other term, condition or provision of this
Agreement.

 

--------------------------------------------------------------------------------


 

No member of the Allstate Nondisparagement Group, defined as (i) all Allstate
corporate entities and (ii) all employees of Allstate Insurance Company who are
members of Allstate’s Senior Leadership Team, shall make any remarks disparaging
the conduct or character of Mr. Lacher.  All members of the Allstate
Nondisparagement Group agree and promise that they will not defame, criticize or
make any negative remark, written or oral, to any person or entity relating to
Mr. Lacher, his employment with Allstate, or his termination of employment from
Allstate.  All members of the Allstate Nondisparagement Group further agree that
should they violate this provision, Mr. Lacher shall have the right to pursue
any and all remedies which may be available to him, whether legal, equitable or
otherwise.  All members of the Allstate Nondisparagement Group further
acknowledge that Mr. Lacher’s right to recover any remedy under this provision
does not preclude him from exercising any and all remedies available to him for
any violation or breach of any other term, condition or provision of this
Agreement.

 

23.                            Except as provided below with regards to
paragraphs 9, 10, 11, and 12, Mr. Lacher and Allstate agree and understand that
should any provision, term or condition of this Agreement be declared illegal,
void or unenforceable, it shall be severed.  The remaining terms, provisions and
conditions shall remain in full force and effect and shall remain binding on
Mr. Lacher and Allstate.  If any of the paragraphs 9-12 are declared illegal,
void or unenforceable because of any action undertaken by Mr. Lacher, the
remaining terms, provisions and conditions shall remain in full force and effect
and shall remain binding on Mr. Lacher and Allstate with the exception that
Mr. Lacher shall be required to return to Allstate all benefits paid to him
under this Agreement from the date that this Agreement was executed.

 

24.                            Mr. Lacher and Allstate hereby agree and
understand that this Agreement contains the complete and entire agreement
between Mr. Lacher and Allstate concerning the terms, provisions and conditions
of this Agreement.  Mr. Lacher and Allstate further agree and understand that
the terms, provisions and conditions of this Agreement may not be altered or
modified except by a subsequent writing signed by Mr. Lacher and a duly
authorized agent of Allstate.

 

25.                            This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective heirs,
administrators, representatives, executors, successors and assigns.

 

26.                            This Agreement may be executed in two or more
counterparts, and

 

--------------------------------------------------------------------------------


 

such counterparts shall constitute one and the same instrument.  Signatures
delivered by facsimile or email shall be deemed effective for all purposes to
the extent permitted under applicable law.

 

 

I HAVE READ THIS VOLUNTARY SEPARATION AGREEMENT AND RELEASE AND, UNDERSTANDING
ALL OF ITS TERMS, I SIGN IT AS MY FREE ACT AND DEED.

 

 

 

REMAINDER OF PAGE LEFT BLANK

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have approved and executed this Agreement
on this 2 day of September, 2011.

 

 

 

 

/s/ Joseph P. Lacher, Jr.

 

JOSEPH P. LACHER, JR.

 

9/2/2011

 

Date

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

By:

/s/ James D. DeVries

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

American Family

Farmers

GEICO

Nationwide

Progressive

State Farm

USAA

 

--------------------------------------------------------------------------------